PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
GEELUX HOLDINGS, LTD.
Application No. 15/062,633
Filed: 7 Mar 2016
For: ARTICLES TO MANIPULATE THE TEMPERATURE OF BODY EXTREMITIES
:
:
:
:	DECISION ON PETITION
:
:
:
Docket No. 813315-000112


This is a decision on the petition to revive under 37 CFR 1.137(a), filed March 18, 2022.

The petition under 37 CFR 1.137(a) is GRANTED.

The instant application became abandoned for failure to timely file a proper reply to the non-final Office action mailed October 1, 2019.  No reply having been received, the application became abandoned by operation of law on January 2, 2020.  The Office mailed a Notice of Abandonment on June 8, 2020. 

With the instant petition, Applicant has paid the petition fee, made the proper statement of unintentional delay (including a satisfactory explanation for the delay in filing the instant petition), and submitted the required reply in the form of an Amendment.

The application is being forwarded to Group Art Unit 3794 for consideration of the Amendment filed March 18, 2022.
						
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
		
/Cliff Congo/

Cliff Congo			
Attorney Advisor
Office of Petitions